DETAILED ACTION

This action is responsive to the following communication: Amendment/Req. Reconsideration-After Non-Final Reject filed on December 09, 2020. 
This action is made FINAL. 
Claims 1, 3-11, and 13-20 are pending in this case. 
Claims 1, and 11 are independent claims. 
This application is being examined under the AIA  first to file provisions.

Information Disclosure Statement
The Examiner would like to note the Information Disclosure Statement (IDS) submissions (see attachments) are extremely long, citing over 1000 references for consideration.  The Examiner has considered all of the references submitted as part of the Information Disclosure Statements, but has not found any to be particular relevance.  If Applicant is aware of pertinent material in the references, it should be stated in a response to this Office action.  Applicant is reminded of MPEP § 2004, paragraph 13: 

It is desirable to avoid the submission of long lists of documents if it can be avoided.  Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance.  See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff ’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).  But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).  

not cumulative to information already of record or being made of record in the application …" [emphasis added].  The cited references, in addition to being extensive in volume, also appear to be cumulative.  

Examiner further notes that numerous cited references appear to have little or no relevance at all to the disclosed/claimed invention, many of which do not even mention media guidance.

Response to Amendment
In Applicant’s response dated 09 December 2020, Applicant amended claim 3, and argued against all rejections previously set forth in the Office Action dated 09 September 2020.

Response to Arguments
Applicant’s amendment to claim 3 to address a typographical error is acknowledged.
Applicant states on Page 8-9 of the Remarks that “The Office Action contends that the live video position 3910 of Gaydou is analogous to the first time indicator of claim 1 and the current playing position 3908 of Gaydou is analogous to the second time indicator of claim 1. Applicant respectfully disagrees. “
The Examiner relies on the teachings of Moir to clearly distinguish the previously viewed media content indicia such that when a broadcast of the show subsequent to the previously viewed media content is broadcast an indication of the broadcast is identified 
Applicant further states on Page 9-10 of the Remarks that “Applicant respectfully submits that each indicator of claim 1 corresponds to a different point of the media asset than to which each alleged position of Gaydou corresponds. For example, the first time indicator of claim 1 corresponds to a point at which the user previously stopped viewing the media asset during a prior broadcast of the media asset, but the alleged live video position 3910 of Gaydou instead corresponds to a real-time play position of the live video. Similarly, the second time indicator of claim 1 corresponds to a point at which a portion of the media asset is currently being transmitted by the source, but the alleged current playing position 3908 of Gaydou instead corresponds to a current viewing position (by the user) that is behind the live video”. 
The Examiner respectfully disagrees with the Applicant’s interpretation of the first time indicator and the second time indicator referenced in the Office Action. The Examiner has identified marker 3910 of the transport bar of Gaydou as the first time indicator of a media asset corresponding to the first play position. The Examiner references the first play position on the progress bar as a time indication of a media event, in this case the time indicator is identified as 3910. The Examiner references a second time indicator on the progress bar with respect to a media event being broadcast as indicator 3908. The Examiner relies on the teachings of Moir for a prior broadcast of the media asset. The Examiner relies on the teachings of Gaydou for a progress bar associated with media content and relies on a time indictor 3908 as a 

Based on the discussion above, the rejection of claims 1, 3-11, and 13-20  have been maintained in view of the teachings Moir in view of Gaydou as discussed in greater detail, below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-11, and 13-20 are rejected under pre-AIA  U.S.C. 103(a) as being unpatentable over Mark Moir (US 2002/0104100 A1, hereinafter Moir) in view of Danny R. Gaydou et al.  (US 2005/0166230 A1, hereinafter Gaydou).


    PNG
    media_image1.png
    615
    818
    media_image1.png
    Greyscale

As to claim 1, Moir teaches a method for providing media guidance in relation to previously-viewed media assets, the method comprising (see ¶0024, showing the 
receiving, using control circuitry, a request from a user to access a source by which a media asset is currently being transmitted to a plurality of users (see ¶0022-0024, showing the mechanism whereby control circuitry embed in a TV and broadcast data receiver are implemented to transmit and receive television shows to a plurality of users watching TV); 
in response to accessing the source by which the media asset is currently being transmitted, accessing a viewing history associated with the user to determine whether the media asset has previously been viewed by the user (see Fig. 1, ¶0024, and ¶0028-0029, showing the mechanism whereby accessing a viewing history is identified by identifying a “bookmarked” point in a broadcast program that was previously viewed or at which they previously stopped watching a selected broadcast program. A unique ID is given to the broadcast program at a previously viewed mark to identify that a user has viewed the broadcast up to this point and wishes to continue watching the broadcast on a rebroadcast of the program); 
in response to determining that the media asset has previously been viewed by the user during a prior broadcast of the media asset (see Fig. 1, ¶0024, and ¶0028-0029, showing the mechanism whereby this is determined as identified above by the broadcast system with a unique ID that is bookmarked with an associated broadcast program that was viewed on TV), 
identifying a first play position at which the user previously stopped viewing the media asset when the media asset was previously viewed, wherein the first play 
receiving a selection from the user to monitor when the portion of the media asset currently being transmitted by the source reaches the first play position (see Fig.1, ¶0022-0025, showing the mechanism whereby a user may “bookmark” a point in point of a broadcast program that the user is currently viewing such that the user may continue watching the program at a future time when the program is re-broadcast); 
in response to receiving the selection, monitoring for when the portion of the media asset currently being transmitted by the source reaches the first play position, (see Fig. 1, ¶0022-0025, showing the mechanism whereby based on the selection by the user to bookmark a broadcast program, the system monitors the subsequent broadcast of the program at the “bookmarked” or first position time);
receiving, during the monitoring, a request from the user to access a different source by which a different media asset is currently being transmitted to a plurality of users (see Fig. 1, ¶0025-0027, showing the mechanism whereby a user is viewing a broadcast TV program that is not the bookmarked program or show, and an alert is displayed to the user to rejoin the program that is bookmarked at the same point. In this example a user was watching a show on one channel and the alert for “The X-Files” was displayed to the user to rejoin the re-broadcast of the show);

and in response to determining that the portion of the media asset currently being transmitted by the source has reached the first play position, interrupting playback of the different media asset by alerting the user that the portion of the media asset currently being transmitted has reached the first play position (see Fig. 1, ¶0025-0027, showing the mechanism whereby the first play position is identified by the bookmark on the broadcast program that has been saved in memory and as the bookmark which corresponds to the first play position is reached an alert is displayed on the TV display informing that the re-play of the broadcast is about to be reached an icon or text is displayed to the user),
Although Moir teaches a broadcast data receiver that receives monitoring requests for broadcast media events on a television set (TV), it does not appear to explicitly recite:

    PNG
    media_image2.png
    507
    914
    media_image2.png
    Greyscale
 
generating for display a transport bar comprising a first time indicator and a second time indicator, wherein the first time indicator corresponds to the first play position, [at which the user previously stopped viewing the media asset during a prior broadcast of the media asset,] and the second time indicator corresponds to a portion of the media asset currently being transmitted by the source, but the teachings of Gaydou can be relied upon for an explicit showing of this limitation (see Fig. 39, ¶0235-0236, showing the mechanism of displaying two media time indicators on a transport bar. Gaydou teaches a first time indicator that corresponds to a first play position of the media asset with play indicator 3910, and further identifies a second media indicator 3908 that identifies a second time indicator that corresponds to the current playing location of the media asset. The first time indicator 3910 is beyond the current playing time indicator 3908. Gaydou teaches a plurality of time indicators with a currently playing location of a media asset indicated by 3908 is before a second time indicator 3910 that corresponds to a first play position. As discussed above, the first time 
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Moir with the teachings of Gaydou to provide a mechanism of providing a transport bar with first and second indicators associated with media guidance on a user interface. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Gaydou of providing an interface with a transport control bar to identify points of guidance and points of interest associated with media content  (see ¶0008-0010), with a reasonable expectation of success. The motivation to combine Moir that teaches transmitting and receiving broadcast programs with media guidance on previously viewed content with the teachings of Gaydou that teaches methods for providing transport control over said media would be to enhance the visual teachings of media guidance of Moir with the visual transport control mechanisms of Gaydou and thus improve the visual user experience of media guidance of Moir.

As to claim 11, Moir teaches a system for providing media guidance in relation to previously-viewed media assets, the system comprising (see ¶0022-0024, showing a TV system with the option of watching selected TV broadcast from a same point at which a user or users previously stopped watching the TV broadcast): 
storage circuitry configured to (see ¶0022, showing the mechanism whereby the broadcast system contains memory to store the broadcast data): 

and control circuitry configured to (see ¶0024, showing the mechanism whereby control circuitry in the form of a broadcast receiver is configured to): 
receive a request from the user to access a source by which a media asset is currently being transmitted to a plurality of users (see ¶0022-0024, showing the mechanism whereby control circuitry embed in a TV and broadcast data receiver are implemented to transmit and receive television shows to a plurality of users watching TV); 
in response to accessing the source by which the media asset is currently being transmitted, access the viewing history associated with the user to determine whether the media asset has previously been viewed by the user (see Fig. 1, ¶0024, and ¶0028-0029, showing the mechanism whereby accessing a viewing history is identified by identifying a “bookmarked” point in a broadcast program that was previously viewed or at which they previously stopped watching a selected broadcast program. A unique ID is given to the broadcast program at a previously viewed mark to identify that a user has viewed the broadcast up to this point and wishes to continue watching the broadcast on a rebroadcast of the program); 
in response to determining that the media asset has previously been viewed by the user during a prior broadcast of the media asset (see Fig. 1, ¶0024, and ¶0028-0029, showing the mechanism whereby this is determined as identified above by the 
identify a first play position at which the user previously stopped viewing the media asset when the media asset was previously viewed, wherein the first play position corresponds to a time after the portion of the media asset currently being transmitted by the source (see ¶0024, showing the mechanism whereby a program that has be broadcast previously is being re-broadcast and the program being broadcast currently is at a point prior to the bookmark. Moir teaches that the user has the option of watching the selected program from the same point at which they previously stopped watching the program);
receive a selection from the user to monitor when the portion of the media asset currently being transmitted by the source reaches the first play position (see Fig.1, ¶0022-0025, showing the mechanism whereby a user may “bookmark” a point in point of a broadcast program that the user is currently viewing such that the user may continue watching the program at a future time when the program is re-broadcast); 
in response to receiving the selection, monitor for when the portion of the media asset currently being transmitted by the source reaches the first play position (see Fig. 1, ¶0025-0027, showing the mechanism whereby based on the bookmark, the system monitors the media to identify when it has reached the previously assigned bookmark); 
receive, during the monitoring, a request from the user to access a different source by which a different media asset is currently being transmitted to a plurality of users (see Fig. 1, ¶0025-0027, showing the mechanism whereby a user is viewing a broadcast TV program that is not the bookmarked program or show, and an alert is 
determine, based on the monitoring, while the different media asset is accessed by the user, that the portion of the media asset currently being transmitted by the source has reached the first play position (see Fig. 1, ¶0025-0027, showing the mechanism whereby based on the monitoring, in this case the monitoring is the bookmark at a certain point in time (the user stopped watching the X-Files previously), and an alert is displayed to the user as depicted in Fig. 1 to re-join the broadcast of the X-Files); 
and in response to determining that the portion of the media asset currently being transmitted by the source has reached the first play position, interrupt playback of the different media asset by alerting the user that the portion of the media asset currently being transmitted has reached the first play position (see Fig. 1, ¶0024-0026, showing the mechanism whereby upon reaching the first play position, in this case when the bookmark is reached, the user is presented with an alert message “Press the red button to rejoin the programme at the same point” at which time the user many select to press the red button).
Although Moir teaches a broadcast data receiver that receives monitoring requests for broadcast media events on a television set (TV), it does not appear to explicitly recite:
generate for display a transport bar comprising a first time indicator and a second time indicator, wherein the first time indicator corresponds to the first play position, [at which the user previously stopped viewing the media asset], and the second time indicator corresponds to a portion of the media asset currently being transmitted by the source, but the teachings of Gaydou can be relied upon for an explicit showing of this limitation (see Fig. 39, ¶0235-0236, showing the mechanism of displaying two media time indicators on a transport bar. Gaydou teaches a first time indicator that corresponds to a first play position of the media asset with play indicator 3910, and further identifies a second media indicator 3908 that identifies a second time indicator that corresponds to the current playing location of the media asset. As discussed above, the first time indicator where the user previously stopped viewing the media asset is discussed in detail above with the teachings of Moir).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Moir with the teachings of Gaydou to provide a mechanism of providing a transport bar with first and second indicators associated with media guidance on a user interface. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Gaydou of providing an interface with a transport control bar to identify points of guidance and points of interest associated with media content  (see ¶0008-0010), with a reasonable expectation of success. The motivation to combine Moir that teaches transmitting and receiving broadcast programs with media guidance on previously viewed content with the teachings of Gaydou that teaches methods for providing transport control over said media would be to enhance the visual teachings of media guidance of Moir with the visual transport control mechanisms of Gaydou and thus improve the visual user experience of media guidance of Moir.


Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Moir with the teachings of Gaydou to provide a mechanism of providing a transport bar with first and second indicators associated with media guidance on a user interface. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Gaydou of providing an interface with a transport control bar to identify points of guidance and points of interest associated with media content  (see ¶0008-0010), with a reasonable expectation of success. The motivation to combine Moir that teaches transmitting and receiving broadcast programs with media guidance on previously viewed content with the teachings of Gaydou that teaches methods for providing transport control over said media to a point of the first position on the transport bar would be to enhance the visual teachings of media guidance of Moir with the visual 

As to claim 4 (14), Moir in view of Gaydou teaches the limitation of claim 1 (11). Moir in view of Gaydou, combined for at least the reasons discussed above further teaches wherein the first play position corresponds to a time before the portion of the media asset currently being transmitted by the source, the method further comprising: 
receiving a selection from the user to generate the media asset for display from the first play position (see Moir; Fig. 1, ¶0024-0026, showing the mechanism whereby upon reaching the first play position, in this case when the bookmark is reached, the user is presented with an alert message “Press the red button to rejoin the programme at the same point” at which time the user many select to press the red button); 
and generating for display the media asset from the first play position, in response to receiving the selection from the user (see Moir; Fig. 1, ¶0024-0026, showing the mechanism whereby upon pressing the red button, the display of the broadcast is presented to the use from the first or bookmarked position in the broadcast program).

As to claim 5 (15), Moir in view of Gaydou teaches the limitation of claim 1 (11). Moir in view of Gaydou, combined for at least the reasons discussed above further teaches wherein the first play position corresponds to a time before the portion of the media asset currently being transmitted by the source, the method further comprising: 

and generating for display the media asset from the beginning in response to receiving the selection from the user (see Gaydou; Fig. 38, ¶0233-0234, showing the mechanism whereby the concurrent display of the media asset from the beginning time of 7:00p is displayed with a transport bar as an overlay over the video portion).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Moir with the teachings of Gaydou to provide a mechanism of providing a transport bar with first and second indicators associated with media guidance on a user interface. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Gaydou of providing an interface with a transport control bar to identify points of guidance and points of interest associated with media content  (see ¶0008-0010), with a reasonable expectation of success. The motivation to combine Moir that teaches transmitting and receiving broadcast programs with media guidance on previously viewed content with the teachings of Gaydou that teaches methods for providing transport control over said media would be to enhance the visual teachings of media guidance of Moir with the visual transport control mechanisms of Gaydou and thus improve the visual user experience of media guidance of Moir.



As to claim 7 (17), Moir in view of Gaydou teaches the limitation of claim 1 (11). Moir in view of Gaydou, combined for at least the reasons discussed above further teaches wherein the viewing history comprises viewing information for one or more users and accessing the viewing history comprises: 
determining an identifier associated with the user (see Moir; ¶0010-0013, showing the mechanism of providing a visual indicator relating to a broadcast program for which a selected point has been or is to be reached such that a user or users who selected the point will be notified. This teaches the mechanism of bookmarking based on a user or users who select the point of a rebroadcast); 
and identifying the first play position at which the user previously stopped viewing the media asset based on the identifier (see Moir; Fig. 1, ¶0010-0013, showing the mechanism whereby a bookmark or first play position is identified by a user or users interested in the replay of a broadcast program).

As to claim 8 (18), Moir in view of Gaydou teaches the limitation of claim 1 (11). Moir in view of Gaydou, combined for at least the reasons discussed above further teaches wherein the source is a first source, the method further comprising: 

and accessing the media asset on-demand from a second source (see Gaydou; Fig. 28, ¶0203-0204, box 362, showing the mechanism whereby a user has access to playback of the on-demand video after selecting the appropriate asset from the external source).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Moir with the teachings of Gaydou to provide a mechanism of providing a transport bar with first and second indicators associated with media guidance on a user interface. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Gaydou of providing an interface with a transport control bar to identify points of guidance and points of interest associated with media content  (see ¶0008-0010), with a reasonable expectation of success. The motivation to combine Moir that teaches transmitting and receiving broadcast programs with media guidance on previously viewed content with the teachings of Gaydou that teaches methods for providing transport control over said media would be to enhance the visual teachings of media guidance of Moir with the visual transport control mechanisms and further of identifying on-demand media assets of Gaydou and thus improve the visual user experience of media guidance of Moir.

rd, 2000 at 10PM where the user had previously stopped watching the X-Files TV broadcast).

As to claim 10 (20), Moir in view of Gaydou teaches the limitation of claim 1 (11). Moir in view of Gaydou, combined for at least the reasons discussed above further teaches:
generating for display the media asset, wherein the transport bar is overlaid with the generated display of the media asset (see Gaydou; Fig. 37, ¶0232-0233, showing the mechanism whereby a transport bar with time indications from 5:48p to 8:00p are overlaid with the generated display of the media asset as identified in Fig. 37).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Moir with the teachings of Gaydou to provide a mechanism of providing a transport bar with first and second indicators associated with media guidance on a user interface. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Gaydou of providing an interface with a transport control bar to identify points of guidance and points of interest associated with media content  (see ¶0008-0010), with a reasonable expectation of success. The motivation to combine Moir that teaches transmitting and receiving broadcast programs with media guidance 


A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
NPL included in PTO-892 titled “Method by which information is shared given a time, data, or location to enhance historical significance of web based content” discusses progress bar with time based content.
PGPubs included in PTO-892, US-20140053196-A1, US-20150193036-A1, US-20150199116-A1, US-20140373037-A1, US-20050097623-A1, US-20060045472-A1, US-20070014404-A1, US-20080063361-A1, US-20120054045-A1, US-20170070779-A1, US-20180192150-A1, US-20150181301-A1, US-20190200090-A1, US-20150100885-A1, US-20130047083-A1 discuss progress bars with time based media content.
Patent Publications included in PTO-892, US-8566879-B2, US-9686577-B2, and US-10218760-B2 discuss dynamic generation of media content with time based visualization on progress bars.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL LOBO whose telephone number is (571)272-0488.  The examiner can normally be reached on Monday-Friday 08:00 am-05:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARL P LOBO/Examiner, Art Unit 2179             

/RENEE D CHAVEZ/Supervisory Patent Examiner, Art Unit 2179